Citation Nr: 1101502	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  05-33 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial increased rating for service-connected 
lumbar spine disability, currently evaluated as 40 percent 
disabling, to include the issue of whether a rating in excess of 
20 percent was warranted prior to June 26, 2010.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith





INTRODUCTION

The Veteran served in the Mississippi Army National Guard from 
1970 to 2004.  He was mobilized with his unit from January 2003 
to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating action of the Department 
of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.

This appeal has been before the Board twice previously, most 
recently in April 2010, when it was remanded for additional 
development.  Such development having been completed, the appeal 
has been returned to the Board for further review.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in February 2010.  
A transcript of the hearing is associated with the claims file.  

The record reflects that the Veteran was previously represented 
by a private attorney.  However, in an October 2010 written 
statement, the Veteran revoked that attorney's authority to 
represent him, and has not designated another representative. As 
such, the Board recognizes that the Veteran is now proceeding pro 
se in this appeal.

In the same October 2010 statement mentioned above, the Veteran 
requested another Video Conference hearing.  The Board notes, 
however, that the Veteran is entitled to only one hearing before 
the Board.  See 38 C.F.R. § 20.1507(b)(1).

Additionally, it is observed that, attached to the October 2010 
statement, the Veteran included an article describing a motor 
vehicle accident which was linked to morphine use by one of the 
drivers.  This evidence was not accompanied by a waiver of 
initial RO consideration.  38 C.F.R. § 20.1304(c).  However, 
inasmuch as the record already reflects that the Veteran takes 
morphine for his back pain, and the article merely provides 
insight into the possible consequences of driving under the 
influence of morphine, the Board finds that this evidence 
contains no information that could possibly aid the Veteran in 
his present claim.  As such, a remand for consideration by the RO 
is unnecessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  Prior to June 26, 2010, the objective medical evidence 
reflects forward flexion of the thoracolumbar spine greater than 
30 degrees; there is no ankylosis shown or episodes of 
incapacitation.

2.  Since June 26, 2010, the objective medical evidence reflects 
does not reflect the presence of unfavorable ankylosis, or 
episodes of incapacitation.

3.  The objective medical evidence reflects radiculopathy of the 
Veteran's right lower extremity associated with his service-
connected lumbar spine disability that is "mild."

4.  From June 26, 2010, the objective medical evidence reflects 
radiculopathy of the Veteran's left lower extremity associated 
with his service-connected low back disability that is "mild."


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to 
June 26, 2010, for service-connected lumbar spine disability are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Codes 5239, 5243 (2010).

2.  The criteria for a rating in excess of 40 percent since June 
26, 2010, for 
service-connected lumbar spine disability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Codes 5239, 5243 (2010).

3.  The criteria for a 10 percent rating for the associated 
radiculopathy of the right lower extremity are met.  §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, 4.124a, Diagnostic Code 8520 (2010).

4.  From June 26, 2010, the criteria for a 10 percent rating for 
the associated radiculopathy of the left lower extremity are met.  
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

Here, the claim was originally one for service connection.  It 
was then granted and an initial disability rating and effective 
date have been assigned.  Therefore, the Veteran's service 
connection claim has been more than substantiated - it has been 
proven.  Accordingly, section 5103(a) notice has served its 
purpose and is no longer required.  Instead, the provisions of 
38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a September 2004 letter (which notified 
the Veteran of the grant of service connection for right lumbar 
radiculopathy, the assignment of a 20 percent rating, effective 
April 2004, and his appellate rights) and the August 2005 
statement of the case (which set forth the criteria necessary for 
a higher disability evaluation, citations to applicable law, and 
the reasons and bases for the grant of a 20 percent rating).  

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  In accordance with the 
Board's April 2010 remand, the Veteran underwent a current VA 
examination in June 2010.  Further, all available relevant 
treatment records adequately identified by the Veteran have been 
obtained and associated with the claims file.  

Analysis

Historically, the Veteran filed a claim for entitlement to 
service connection for a back condition in March 2004.  The RO 
granted service connection in a September 2004 rating decision 
and assigned a 20 percent disability rating, effective from April 
13, 2004.  (An effective date of one day after the Veteran's 
discharge from service was granted since the claim was received 
within a year of that date.)  In a February 2005 statement the 
Veteran expressed disagreement with the rating of his service-
connected back disability and the current appeal ensued.  During 
the pendency of this appeal, and specifically by a September 2010 
rating decision, the RO increased the Veteran's disability rating 
to 40 percent, effective from June 26, 2010.

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In evaluating claims for increased ratings, VA must evaluate the 
Veteran's condition with a critical eye toward the lack of 
usefulness of the body or system in question.  38 C.F.R. § 4.10.

Disability of the joints is measured by abnormalities of motion, 
such as limitation of motion or hypermobility, instability, pain 
on motion, or the inability to perform skilled motions smoothly.  
38 C.F.R. § 4.45.  

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require 
a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected lumbar spine disability is 
evaluated under Diagnostic Code 5239 and is rated under the 
General Rating Formula for Diseases and Injuries of the Spine.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent rating 
for unfavorable ankylosis of the entire spine; and a 50 percent 
rating for unfavorable ankylosis of the entire thoracolumbar 
spine.  The criteria for a 40 percent rating are forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent 
rating is provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine.

Additionally, any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  

With respect to any neurological manifestations, Diagnostic Code 
8520 pertains to paralysis of the sciatic nerve.  Under this 
Diagnostic Code, complete paralysis, where the foot dangles and 
drops, no active movement is possible of muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost, is 
assigned an 80 percent rating.  Incomplete paralysis that is mild 
is assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe incomplete 
paralysis is assigned a 40 percent rating, and severe, incomplete 
paralysis of the sciatic nerve, with marked muscle atrophy is 
assigned a 60 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See Note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. §  4.124a.

The Board notes that the terms "slight," "moderate," and 
"severe" under Diagnostic Code 850 are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

If it is shown there is intervertebral disc syndrome (e.g., disc 
disease), such condition (preoperatively or postoperatively) may 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under  38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
See 38 C.F.R. § 4.71a, Note (6). 

Intervertebral disc syndrome warrants a 10 percent disability 
rating when there are incapacitating episodes having a total 
duration of at least one week but less than two weeks during the 
past 12 months; a 20 percent rating when there are incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months; a 40 percent rating 
when there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months; and a 60 percent rating when there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  

An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
"prescribed by a physician and treatment by a physician."  See 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).

With respect to incapacitating episodes, the Board finds no basis 
to assign disability ratings higher than the 20 percent and 40 
percent assigned during the course of this appeal.  There is no 
record of the Veteran having been prescribed bed rest by a doctor 
at any time during the appeal, and the reports of May 2008 and 
June 2010 VA examinations specifically indicate no physician-
ordered bed rest in the past year.  Without evidence of 
prescribed bed rest, a rating under the criteria for 
incapacitating episodes is inappropriate and provide no basis for 
a higher rating.

The Board, however, must also consider whether separate ratings 
for chronic orthopedic and neurologic manifestations of the 
Veteran's lumbar spine disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, result in a 
higher combined evaluation.  

The report of an August 2004 VA spine examination shows that the 
Veteran reported back pain, which radiated to the right buttock 
and leg.  He reported use of multiple pain medications, but 
denied use of a back brace, injections or nerve blocks.  He 
reported that he could walk as far as he wanted, but not without 
a significant amount of pain in his right leg which sometimes 
dragged at the end of a walk.  He stated that he could stand much 
better than he could sit.  He reported some discomfort at night, 
but that he could lie down and sleep without significant 
problems.  With respect to neurological symptoms, the Veteran 
reported that he could not feel himself ejaculate; however, he 
did affirm full peroneal penile sensation.  He denied any bowel 
or bladder impairment.  With respect to occupational effects, the 
Veteran stated that he was able to work and had not missed a 
terrible amount of work because of his back.  

Physical examination revealed a slightly antalgic gait on the 
right.  On range of motion testing, forward flexion was noted to 
be about 60 degrees with pain originating in his back and 
radiating down his leg.  Extension and right and left lateral 
bending and rotation were noted to be about 20 degrees.  There 
was no paraspinal muscle spasm, but muscle tightness was noted.  
Neurological testing revealed a weakly positive straight leg 
raise on the right, as well as decreased light touch sensation in 
the L5 and S1 distribution on the right leg.  His toes were 
downgoing (normal) bilaterally.  Muscle strength was 5/5.  
Peroneal sensation was present.  

X-rays revealed grade I spondylolisthesis at L5 and S1 and mild 
to moderate facet arthrosis in the L4 through L5-S1 region.

The assessment was lumbar radiculopathy on the right.

Subsequent VA treatment reports show continued complaints of and 
treatment for low back pain, including epidural injections.  The 
report of a June 2007 MRI reflects a finding of degenerative disc 
disease.  These records also show continued complaints of lower 
extremity pain and numbness, with a prevailing diagnosis of right 
lower extremity radiculopathy.  In this regard, the Board notes 
that while one treatment report, dated in August 2006, shows the 
Veteran complained of pain and numbness in the bilateral lower 
extremities, the Veteran's lower extremity complaints 
predominately concerned his right side.  

During a May 2008 VA examination, the Veteran reported back pain, 
which radiated down both hips and to his right thigh, and which 
was made worse by activity.  He also reported numbness in his 
right leg.  He reported use of multiple medications including 
morphine.  He also reported use of a TENS unit and injections, 
the latter of which he stated did not help.  He denied the use of 
a brace or any assistive device.  He reported increased urinary 
frequency and urgency but denied any bowel or bladder 
dysfunction.  He denied any physician-ordered best rest in the 
last twelve months.  He reported that he could walk a mile and 
denied any problems with activities of daily living.  

On physical examination of the lumbar spine, the Veteran was non-
tender to palpation.  Range of motion testing revealed flexion of 
80 degrees, extension of 20 degrees, and right and left lateral 
bending and rotation of 20 degrees, with mild pain noted.  There 
was no change with repetition.  Neurological testing revealed 
decreased sensation in the dorsal lateral aspect of the right 
foot; he was otherwise fully sensate.  There was downgoing 
(normal) Babinski sign and negative straight leg raise 
bilaterally.  There was 5/5 strength in all muscle groups in the 
lower extremities.  Additionally, the examiner noted the previous 
radiographic finding of degenerative disc disease.  The 
assessment was, in pertinent part, lumbar spondylosis.

A subsequent November 2008 VA treatment report reflects issuance 
of a back brace.  

Based on the foregoing evidence, the Board finds that, prior to 
June 26, 2010, a rating in excess of 20 percent for the 
orthopedic manifestations of the Veteran's service-connected 
lumbar spine disability is not warranted.  Specifically, the 
Veteran's degree of forward flexion demonstrated prior to June 
2010 was greater than 30 degrees even with pain (indeed, at the 
May 2008 VA examination, the Veteran demonstrated forward flexion 
to as much as 80 degrees, surpassing the criteria for even a 20 
percent rating); and the objective medical evidence does not 
reflect any additional loss of motion on repetitive use due to 
pain or other factors such as weakness, fatigability or 
incoordination such that a higher rating on this basis would be 
warranted.  See DeLuca, 8 Vet. App. 202 (1995).  Additionally, 
the evidence does not reflect favorable ankylosis of the entire 
thoracolumbar spine.

With respect to the neurological manifestations, however, the 
Board finds that a separate 10 percent rating is warranted for 
radiculopathy of the right lower extremity.  The evidence 
reflects consistent complaints of radiating pain and numbness in 
the right lower extremity with multiple findings of right lumbar 
radiculopathy.  Accordingly, the Board finds that the neurologic 
manifestations of the Veteran's lumbar spine disability are at 
most mild in degree, warranting only a separate 10 percent rating 
under Diagnostic Code 8520.  A higher disability rating is not 
warranted, however, as the evidence fails to establish that the 
Veteran's radiculopathy is of at least moderate severity.  As 
previously discussed, the Veteran's main complaint over the years 
has been pain and numbness.  There is no evidence, however, of 
muscle strength loss or atrophy, foot or ankle drop, or loss of 
bowel or bladder control.  Thus, the preponderance of the 
evidence is against finding that a disability rating in excess of 
10 percent for the Veteran's radiculopathy of the right lower 
extremity is warranted.

Turning next to the period since June 26, 2010, the record 
reflects that, pursuant to the Board's April 2010 remand, the 
Veteran underwent a pertinent VA examination in June 2010.  At 
that time, the Veteran reported back pain on a daily basis, which 
radiated to the left leg.  He reported intermittent use of a 
cane, and that he could walk for fifteen minutes up to one to two 
blocks at a time.  He reported flare-ups on a monthly basis 
associated with bending and standing for long periods of time.  
He denied any doctor-ordered bed rest in the past twelve months 
or any bowel or bladder changes.  The Veteran reported that his 
back disability affected his daily activities and also affected 
his ability to perform his job as a meat cutting supervisor.

Upon physical examination of the lumbar spine, there was no 
guarding or spasm.  Range of motion testing revealed forward 
flexion of 30 degrees at which point further motion became 
"exquisitely" painful.  Although it was noted that repetitive 
flexion increased the Veteran's pain, there is no indication that 
such pain resulted in additional functional loss.  Neurological 
testing revealed intact sensation in the L5-S1 dermatomes 
bilaterally.  Muscle strength was 5/5.  There was negative 
Babinski sign bilaterally.  There was positive straight leg raise 
on the left.  

X-rays revealed degenerative disc disease at L3-L4 as well as 
grade I spondylolisthesis of L5-S1.

The currently-assigned 40 percent rating is based on the 
Veteran's degree of forward flexion demonstrated as of the date 
of his June 2010 VA examination.  However, as the evidence does 
not reflect ankylosis, a higher 50 percent rating is not 
warranted.  Although significant pain was noted at various points 
during range of motion testing at the June 2010 VA examination, 
there is no evidence that pain or other factors resulted in any 
ankylosis of the spine.  Thus, the DeLuca provisions are not 
applicable in the assignment of the next higher rating of 50 
percent.

With respect to the neurological manifestations, however, the 
Board finds that, from June 26, 2010, a separate 10 percent 
rating is warranted for radiculopathy of the left lower 
extremity.  Although the June 2010 VA examiner did not provide an 
explicit diagnosis of left lower extremity radiculopathy, the 
Veteran complained of back pain, which radiated to his left leg; 
and physical examination revealed positive straight left raise on 
the left.  Thus, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that a separate 10 percent rating under 
Diagnostic Code 8520 is warranted for radiculopathy of the left 
lower extremity.  A higher disability rating is not warranted, 
however, as the evidence fails to establish that the Veteran's 
radiculopathy is of at least moderate severity.  Specifically, 
there is no evidence, of muscle strength loss or atrophy, foot or 
ankle drop, or loss of bowel or bladder control.  

The Board has also considered whether referral for assignment of 
an extraschedular evaluation is warranted at any time for the 
increased rating claim on appeal and finds that it is not.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's 
disability level.  In this regard, the Board acknowledges the 
Veteran's assertion that his back disability interferes with his 
work as a meat cutting supervisor, but notes that loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
evidence simply does not reflect that the Veteran's disability 
picture is so exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  As the Board 
finds that the assigned schedular evaluations during the course 
of the appeal are adequate, referral for extraschedular 
consideration is not warranted.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the United States Court of Appeals for Veterans 
Claims held that a request for a TDIU, whether expressly raised 
by a claimant or reasonably raised by the record, is an attempt 
to obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There must be 
cogent evidence of unemployability in the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 
F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of 
Rice is inapplicable since the evidence of record clearly shows 
that the Veteran is currently employed; thus, there is no cogent 
evidence of unemployability and further consideration of a TDIU 
is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent prior to June 26, 
2010 for 
service-connected lumbar spine disability is denied.

Entitlement to a rating in excess of 40 percent since June 26, 
2010 for 
service-connected lumbar spine disability is denied.

Entitlement to a separate 10 percent rating for radiculopathy of 
the right lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 




Entitlement to a separate 10 percent rating, from June 26, 2010, 
for radiculopathy of the left lower extremity is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


